Citation Nr: 1337293	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  12-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a gastrointestinal condition to include acid reflux, hiatal hernia, or irritable bowel syndrome.  

2.  Entitlement to service connection for a gastrointestinal condition to include acid reflux, hiatal hernia, or irritable bowel syndrome.  

3.  Entitlement to increased initial evaluation for post traumatic stress disorder (PTSD), currently considered 50 percent disabling.  

4.  Entitlement to an effective date prior to August 23, 2010 for the award of service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In deciding this appeal, the Board has reviewed the Veteran's electronic ("Virtual VA") file, in addition to his physical claims file.  Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process.  VA also is in the process of transitioning to an even newer electronic medium, the Veterans Benefits Management System (VBMS).  In this case, there are no additional records among the Veteran's paperless records in Virtual VA or VBMS.  

In August 2012, December 2012, and July 2013 the Veteran submitted additional statements in support of his claim.  The RO received these statements following their issuance of an August 2012 statement of the case, but did not review this new evidence in a subsequent supplemental statement of the case prior to certification of the appeal to the Board in September 2012.  To the extent that this new evidence is relevant to the claim on appeal, this decision remands the claim for further development, and the RO/AMC will have the opportunity to consider the evidence submitted since the August 2012 statement of the case.  See 38 C.F.R. § 20.1304.

The record also includes a September 2010 authorization for obtaining the Kansas City VA Medical Center (VAMC) treatment records for hypertension, renal problems, diabetes, and high cholesterol.  The RO previously awarded service connection for diabetes, and denied service connection for hypertension in an April 2007 rating decision.  As such, the Board construes this September 2010 statement to be a new claim for an increased rating of service connected diabetes, and a request to reopen the previously denied claim of service connection for hypertension.  As the RO has never adjudicated the issues of entitlement to service connection for renal problems or high cholesterol these are new claims.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased initial evaluation for PTSD, an earlier effective date for the award of service connection for PTSD, and service connection for a gastrointestinal problem are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2007 rating decision, the RO denied the claim of entitlement to service connection for a gastrointestinal condition.  

2.  The evidence received since the April 2007 rating decision as to a gastrointestinal condition is new in that it is neither cumulative nor repetitive of facts previously considered, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal condition.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 19.32, 20.1103 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a).  The VCAA provides that VA will notify the claimant of any information and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim, and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's April 2011 claim and prior to the adjudication of that claim in July 2011, the RO mailed the Veteran a letter in April 2011 advising him of the need for new and material evidence in previously denied claims.  The letter also provided the Veteran with appropriate notice with respect to the specific bases of the April 2007 denial of service connection for a gastrointestinal problem.  This April 2011 notice satisfied VA's duty to notify the Veteran.  

The RO associated the Veteran's service treatment records, service personnel records, and St. Louis VA Medical Center (VAMC) and Cameron Community Based Outpatient Clinic (CBOC) treatment records with the claims file.  The Veteran has not identified any other VA or private treatment records for the RO to obtain.  Thus the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  




II. New and Material Evidence

In an April 2007 rating decision, the St. Louis RO previously considered and denied the Veteran's June 2005 claim of entitlement to service connection for a gastrointestinal condition.  He did not appeal that decision, and it became final.  38 U.S.C.A. § 7105(d)(3), 38 C.F.R. §§ 19.32, 20.1103.  Therefore, his claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  

In April 2011 the Veteran filed to reopen his claim of entitlement to service connection for a gastrointestinal condition.  The RO reopened that claim in the July 2011 decision on appeal, citing new evidence as to a current diagnosis for acid reflux; but continued the denial of service connection based on the continued lack of in-service treatment for a gastrointestinal problem, or evidence of a nexus to the Veteran's service.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Shade v. Shinseki has significantly relaxed the standard of raising a reasonable possibility of substantiating the claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board takes cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA.  Id. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

At the time of the April 2007 rating decision denying entitlement to service connection for a gastrointestinal problem, the RO noted removal of small polyps from the Veteran's colon, but also noted the lack of diagnosis for an ongoing gastrointestinal problem such as hiatal hernia, acid reflux, or irritable bowel syndrome.  

Subsequent to April 2007, the Veteran submitted his April 2011 claim with report of treatment and diagnosis for acid reflux through the Kansas City VAMC.  To support his assertion, he included a copy of his prescription for Omeprazole.  In June 2011 he submitted a further lay statement reporting treatment for a hiatal hernia and acid reflux at the Cameron CBOC.  Subsequent to that April 2007 rating decision, the Veteran's lay statements as to current treatment and diagnosis for a hiatal hernia and acid reflux have been associated with the claims file.  The RO also associated the Veteran's Cameron CBOC treatment records covering treatment from September 2010 to March 2011 with his C file.  These treatment records show complaint of indigestion in March 2011, treated with Zantac.  For the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, these lay statements must be considered credible.  

The evidence submitted subsequent to the April 2007 rating decision is new, in that it was not previously of record.  The newly submitted evidence is also material.  
Therefore, this evidence raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the claim of entitlement to service connection for a gastrointestinal problem is reopened.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a gastrointestinal problem is reopened.  To this extent and to this extent only, the appeal is granted.  


REMAND

As to the issues of entitlement to service connection for a gastrointestinal condition and increased initial evaluation for PTSD, the Board notes that the Veteran repeatedly reported his treatment at the Kansas City VAMC and the Cameron CBOC.  The RO indicated in the August 2012 statement of the case that they had electronically reviewed the Veteran's Kansas City VAMC treatment records for the period June 2006 to July 2012.  The Veteran's claims file only includes Kansas City VAMC treatment records covering June 2006 to April 2007, and September 2010 to March 2011. As stated above there are no additional records among the Veteran's paperless records in Virtual VA or VBMS.  As VA is held to be in "constructive possession" of VA generated records, the Board must remand this issue for obtaining those treatment records prior to final adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, the Veteran has not been afforded a VA examination to determine the etiology of his gastrointestinal condition.  Given the evidence of record, VA has a duty to provide such examination.

Additionally, Veteran's representative contends that July 2012 VA examination is inadequate as GAF determination does not seem to match the examination findings.  The Board agrees.  The 2012 VA examination is inconsistent and inadequate.

Finally, the record reflects that the Veteran's August 2011 notice of disagreement included the issue of the effective date assigned by the RO in their July 2011 rating decision.  The Board finds the August 2011 statement clearly reflects disagreement with the August 2010 effective date on the award of service connection for PTSD.  The claims file does not contain any statement of the case for this issue, and the Board must therefore remand it for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate any outstanding treatment records from the Kansas City VAMC and Cameron CBOC with the Veteran's claims file, from June 2006 to the present.  The AOJ should issue a statement of the case that addresses the issue of entitlement to an effective date prior to August 23, 2010 for the award of service connection for PTSD.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of that statement of the case.

2.  The AOJ should schedule the Veteran for an examination to determine whether the etiology of the Veteran's gastrointestinal disorder(s).  The examiner should accept the Veteran's statements with respect to his symptoms as credible.  The examiner should review the Veteran's claims file as well as any electronic medical records pertaining to complaints, treatment, & diagnoses of gastrointestinal disorder(s) including any and all medication prescribed.  The examiner should provide an opinion based on the medical evidence of record, the Veteran's statement, the examination, and any medical literature addressing whether the Veteran's current gastrointestinal disorder(s) are related to service to include as secondary or aggravated by medication prescribed for his service connected PTSD.  The examiner should provide an explanation as to the basis of any opinion provided.

3.  The AOJ should request the previous examiner who provided the July 2012 VA examination explain the basis for the GAF rating assigned given the findings reported at the examination.  If that examiner is no longer available, the Veteran should be scheduled for another PTSD examination. The examiner should review the entire claims file including any electronic medical or evidentiary documents and provide an assessment of the Veteran's current status with respect to PTSD.  The examiner should provide a justification explanation for GAF rating based on the evidence on examination and in the record.

4.  The AOJ should issue a statement of the case that addresses the issue of entitlement to an effective date prior to August 23, 2010 for the award of service connection for PTSD.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of that statement of the case.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims for increased initial evaluation of PTSD and service connection for a gastrointestinal disorder.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


